Appeal from an order of the Special Term of the Supreme Court, Sullivan County. The second cause of action stated in the complaint, which must be taken by us as entirely true, alleges that the officers of the defendant village induced plaintiff to pay the village $750 to install water and sewer lines because of a representation by the public officers that such a payment was “ the usual practice ” and such payment was made by “ all ” other “ property owners ”. It is alleged that the representation was false. If false it is actionable since the tort thus described relates to a subject in the official control of the officers of the village and led to the payment of money, not to the officers, but to the village itself. (Cf. McCrink v. City of New Tork, 296 N. Y. 99, and Koeppe v. City of Mudson, 276 App. Div. 443, 447.) Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Imrie and Zeller, JJ.